ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Atlantic Wire & Rigging, Inc.               )      ASBCA No. 60033
                                            )
Under Contract Nos. SPM8EE-l O-C-F007 )
                    SPM8E6- l l-C-OOO I )
                    SPM8EG-l l-D-0002 )

APPEARANCES FOR THE APPELLANT:                     Edward J. Kin berg, Esq.
                                                    Widerman Malek, PL
                                                    Melbourne, FL

APPEARANCES FOR THE GOVERNMENT:                    Daniel K. Poling, Esq.
                                                    DLA Chief Trial Attorney
                                                   John F. Basiak, Jr., Esq.
                                                   Keith J. Feigenbaum, Esq.
                                                    Trial Attorneys
                                                    DLA Troop Support
                                                    Philadelphia, PA

                                ORDER OF DISMISSAL

      Pursuant to an alternative dispute resolution proceeding, the appeal has been
withdrawn. Accordingly, it is dismissed from the Board's docket with prejudice.

      Dated: 23 March 2016
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60033, Appeal of Atlantic Wire &
Rigging, Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2